                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                 SOUTHEASTERN DIVISION

 BYRON TERRELL SMITH, SR.                         )
                                                  )
                 Plaintiff,                       )
                                                  )
          v.                                      )          No. 1:20-CV-61 SRC
                                                  )
 JOE ROSS,                                        )
                                                  )
                 Defendant.                       )

                                MEMORANDUM AND ORDER

       This matter is before the Court upon review of plaintiff’s pro se complaint. Because

plaintiff has failed to include a statement of claim in his complaint, the Court will order plaintiff

to amend his complaint on a Court form within thirty (30) days of the date of this Memorandum

and Order. Additionally, plaintiff will be required to provide the Court with a copy of his prison

account statement.

                                           Background

       Plaintiff, an inmate at Mississippi County Detention Center, brings this action pursuant to

42 U.S.C. § 1983 alleging violations of his civil rights. The sole individual named as a defendant

in this action is Jail Administrator, Joe Ross. Plaintiff has not alleged the capacity under which he

is suing defendant Ross.

        Although plaintiff filed his complaint on a court-provided form, his complaint lacks any

statement of claim. Thus, the Court is unable to discern any allegations related to plaintiff’s cause

of action. Moreover, although plaintiff has filed a motion to proceed in forma pauperis, he has

failed to file the accompanying prison account statement.
                                                       Discussion

           Because plaintiff is proceeding pro se, the Court will allow plaintiff to file an amended

complaint on the Court’s form. Plaintiff has thirty (30) days from the date of this Order to file an

amended complaint in accordance with the specific instructions set forth here. All claims in the

action must be included in one, centralized complaint form. See Fed. R. Civ. P. 7(a)(1), 8(a).

           Plaintiff is advised that the amended complaint will replace the original complaint in all

aspects. E.g., In re Wireless Telephone Federal Cost Recovery Fees Litigation, 396 F.3d 922, 928

(8th Cir. 2005). Plaintiff must submit the amended complaint on a court-provided form, and he

must comply with the Federal Rules of Civil Procedure, including Rules 8 and 10. Rule 8 requires

plaintiff to set forth a short and plain statement of the claim showing entitlement to relief, and it

also requires that each averment be simple, concise and direct. Rule 10 requires plaintiff to state

his claims in separately numbered paragraphs, each limited as far as practicable to a single set of

circumstances. Plaintiff must type, or very neatly print, the amended complaint.

           In the “Caption” section of the amended complaint, plaintiff must state the first and last

name, to the extent he knows it, of the defendant or defendants he wants to sue. Plaintiff should

also indicate whether he intends to sue the defendant in his or her individual capacity, official

capacity, or both. 1 Plaintiff should avoid naming anyone as a defendant unless that person is

directly related to his claim.

           In the “Statement of Claim” section, plaintiff should begin by writing the defendant’s

name. In separate, numbered paragraphs under that name, plaintiff should write the specific facts

supporting his claim or claims against the defendant. If plaintiff is suing more than one defendant,

he should proceed in the same manner with each one, separately writing each individual



   1
       The failure to sue a defendant in his or her individual capacity may result in the dismissal of that defendant.

                                                             2
defendant’s name and, under that name, in numbered paragraphs, the factual allegations supporting

his claim or claims against that defendant. Plaintiff should only include claims that arise out of

the same transaction or occurrence, or simply put, claims that are related to each other. See Fed.

R. Civ. P. 20(a)(2). Alternatively, plaintiff may choose a single defendant, and set forth as many

claims as he has against him or her. See Fed. R. Civ. P. 18(a). Plaintiff’s failure to make specific

factual allegations against any defendant will result in that defendant’s dismissal.

       Additionally, plaintiff must file his prison account statement within thirty (30) days of the

date of this Memorandum and Order.

       If plaintiff fails to file an amended complaint, and/or his prison account statement, within

thirty (30) days and in compliance with the Court’s instructions, the Court will dismiss this action

without prejudice and without further notice.

       Accordingly,

       IT IS HEREBY ORDERED that the Clerk is directed to mail to plaintiff a copy of the

Court’s prisoner civil rights complaint form.

       IT IS FURTHER ORDERED that plaintiff must file an amended complaint on the

Court’s form within thirty (30) days of the date of this Order.

       IT IS FURTHER ORDERED that plaintiff must file a certified copy of his prison account

statement for the six-month period preceding the filing of the complaint within thirty (30) days of

the date of this Order.




                                                 3
       IT IS FURTHER ORDERED that if plaintiff fails to comply with this Order, the Court

will dismiss this action without prejudice. If the case is dismissed for non-compliance with this

Order, the dismissal will not count as a “strike” under 28 U.S.C. § 1915(g).

       Dated this 27th day of March, 2020.




                                                 STEPHEN R. CLARK
                                                 UNITED STATES DISTRICT JUDGE




                                                4
